


[vgrbf_ex1011002.gif] [vgrbf_ex1011002.gif]

 

VGrab Communications Inc.

810-789 West Pender St

Vancouver, BC V6C 1H2







LOAN AGREEMENT

July 12, 2016




BSmart Technology Limited (the “Lender”) of Hong Kong, China agrees to advance
USD$100,000 (the “Advance”) to VGrab Communications Inc. (the “Borrower”) of 789
W. Pender Street, Unit 810, Vancouver, BC V6C 1H2.




The funds will be advanced on July 13, 2016 (the “Effective date”) and will bear
no interest.




The Borrower agrees to repay the Advance on demand.

The Lender may, in its sole discretion, request the Borrower to utilize the
Advance to offset with the subscription monies of USD$100,000 for the private
placement as stated in the Share Acquisition Agreement between Amber Key Limited
and the Borrower.







LENDER

BORROWER

 

 

BSmart Technology Limited

VGrab Communications Inc.

 

 

Per:

Per:

 

 

/s/ Teang Son Thong

/s/ Jack P. Skurtys

Name: Teang Son Thong

Name: Jack P. Skurtys

Position: Director

Position: CEO

























































